 216 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 Nichols Aluminum, 
LLC
 and
 Teamsters Local Union 
No. 371. 
Case 25
ŒCAŒ082690
 August 
18, 2014
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
HIROZAWA 
 AND 
JOHNSON
 On April 8, 2013
, Administrative Law Judge 
Michael 
A. Rosas
 issued the attached decision. 
 The 
General 
Counsel filed exceptions and a supporting brief, the R
e-spondent filed an answering brief, and the General Cou
n-sel filed a reply brief.  The Respondent filed cross
-except
ions and a supporting brief, the General Counsel 
filed an answering brief, and the Respondent filed a reply 
brief.  
 The
 National Labor Relations
 Board has 
delegated its 
authority in this proceeding to a three
-member panel.  
 The Board has 
considered the d
ecision and the 
record 
in light of the exceptions and briefs and has decided to 

affirm the judge
™s rulings, findings,
1 and conclusions 
only to the extent consistent with this Decision and O
r-der
.  The complaint alleges that the Respondent violated 
Section 8
(a)(3) and (1) of the Act by discharging e
m-ployee Bruce Bandy because he engaged in concerted 
activity in support of Teamsters Local Union No. 371 
(the Union).
2  The judge dismissed the complaint, fin
d-ing that the evidence failed to establish that the Resp
ond-ent harbored antiunion animus and finding, further, that 

the Respondent had lawfully discharged Bandy under its 

antiharassment policy.  For the reasons set forth below, 
we disagree as to both findings and conclude that Ba
n-dy™s discharge violates the Act
 as alleged.
 Facts
 A. Bandy
™s Participation in the 2012 Strike
 The Respondent, which operates aluminum casting and 
finishing plants, has had a bargaining relationship with 

the Union since at least 1978.  After the parties
™ colle
c-tive
-bargaining agreement 
expired in November 2011 
and during bargaining over a successor agreement, e
m-ployees began a 
union
-initiated strike on January 20, 
1 The Respondent has implicitly excepted to some of the judge™s 
credibility findings. The Board™s established policy is not to overrule an 
administrative law judge™s credibility resolutions unless the clear pr
e-ponderance of all the relevant evidence convinc
es us that they are i
n-
correct.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 
F.2d 362 (3d Cir. 1951).  We have carefully examined the record and 

find no basis for reversing the findings.
 2 The judge mistakenly stated that the General Counsel a
lleged that 
Bandy was discharged because he supported the Union in the strike 
ﬁthe following year.ﬂ  Because it is clear and undisputed that the strike 
preceded, rather than followed, Bandy™s discharge, the judge™s error is 
not material.  
 2012.3  Bandy, a longtime 
union member who had been 
employed by the Respondent since 1978, most recently 
as a blender operato
r, participated in the strike.  During 
the strike, the Respondent hired replacement employees.  

When the strike ended on April 6, the Respondent r
e-tained approximately 100 replacement employees and 
told the strikers who had not been replaced to report for 
work.  
 When 
Bandy 
and other strikers returned to the plant
, the Respondent
™s managers 
told them they could not 
work unless they promised not to strike again.  The ma
n-agers 
presented Bandy and the other strikers with a form 
containing a pledge that they wo
uld not strike again over 
the issues that caused the strike.  The form, 
captioned 

ﬁReturning Strikers
,ﬂ included spaces for the striker to
 fill in his name and the date and time.  Below that were 

two questions, 
ﬁAre you here to work at Nichols?
ﬂ and 
ﬁDo yo
u promise that you will not go out on strike again 
over the same dispute that caused the strike that just en
d-ed?
ﬂ  
Spaces were provided
 for a written yes or no a
n-swer.  The form then stated:
  You are now on notice that if you break that promise 
and go on s
trike again over the same dispute you 
will be subject to discipline up to and including the 
possibility of discharge.
  The form did not define the scope of 
ﬁthe same dispute.
ﬂ  It 
concluded with spaces for two witness
es™
 signatures.  A 
number of returning strikers signed the form before the U
n-ion intervened and objected; thereafter, the Respondent read 
the form to other returning strikers.  It is undisputed that 
Bandy agreed to the pledge not to strike again over the same
 dispute and the Respondent
™s managers were aware of this.
4   B.  Bandy
™s Discharge
 On April 27, approximately 2 weeks after Bandy
™s re-turn, the Respondent discharged him under its zero
-tolerance (or 
ﬁNo Tolerance
ﬂ) policy concerning threats 
and harassment
.  Two days earlier, on April 25, emplo
y-ee Keith Braafhart, who had not participated in the strike, 
was driving a forklift near the melding area.  Bandy exi
t-ed the melding back
 room and walked to the right of 
Braafhart, who slowed the forklift and honked i
ts horn a 
few times.  In response, Bandy looked at Braafhart and 
brought his hand across his neck with his thumb pointing 
3 All dates refe
r to 2012
, unless otherwise stated. 
 In his decision, the judge refers to the events surrounding the Jan
u-
ary 20, 2012 strike as an ﬁOrganizing Campaign.ﬂ  As stated above, the 
Union has been the representative of the Respondent™s employees since 
at least 1
978, and the record does not show that any organizing activ
i-ties occurred during the timeframe relevant to this case.
 4 Given the lack of any dispute that Bandy agreed to the pledge, we 
find immaterial the judge™s apparent error in stating that Bandy had 
ﬁsignedﬂ the pledge. 
 361 NLRB No. 22
                                                                                                                        NICHOLS ALUMINUM
, LLC
 217 up in what Braafhart construed as a 
ﬁcut throat
ﬂ gesture.  
Braafhart reported Bandy
™s gesture and his interpretation 
of it as a threat
 to Human Resources Vice
 President Mike 
Albee and later met with Albee, Plant Manager Bill 
Hebert, and 
Blending 
Supervisor Vick Hansen.  Just pr
i-or to reporting the interaction to management, Braafhart 
asked replacement worker Sam Harroun if he had wi
t-ness
ed the exchange.  Harroun replied that he had and 
that he thought that Bandy was signaling Braafhart to 
stop blaring the forklift
™s horn.  Harroun similarly told 
management that Bandy
™s gesture resembled a request
 to 
shut or cut off something.
5  When questioned about the 
incident, Bandy denied that he made any gesture, stating 
that he was merely scratching his throat.  The Respon
d-ent suspended Bandy that day and discharged him 2 
days
™ later.  
 C.  The Respondent
™s Zero
-Tolerance Policy
 The parti
es™ expired collective
-bargaining agreement 
contains a provision that certain offenses committed by 
employees, 
ﬁGroup 1
ﬂ offenses, could result in termin
a-tion without a prior warning.  Group 1 offenses include: 
ﬁ6.  Assault on any employees.  Violation of 
the Comp
a-ny™s policy on Workplace Violence and Threats.
ﬂ  The 
Respondent
™s longstanding 
ﬁViolence in the Workplace
ﬂ policy, in turn, prohibits possession of a firearm on the 
Respondent
™s property, causing physical injury to anot
h-er person, 
ﬁ[m]aking threat
ening remarks . . . that const
i-tute a threat against another individual,
ﬂ and 
ﬁ[a]ggressive or hostile behavior that creates a reasonable 
fear of injury to another person or subjects another ind
i-vidual to emotional distress.
ﬂ   During poststrike meetings w
ith employees, the R
e-spondent emphasized certain policies, including its 
ﬁVio-lence in the Workplace
ﬂ policy.  It displayed a Powe
r-Point slide stating: 
  Harassing, disruptive, threatening, and/or violent situ
a-tions or behavior by anyone, regardless of stat
us, will 
not be tolerated and subject to discharge for the first o
f-fense.
 5 The Respondent excepts to the judge™s finding that Harroun i
n-
formed management that he did not construe Bandy™s gesture as a 
threat, citing a document that Harroun signed shortly before the hearing 
in this case that does not include 
that fact.  But the judge™s finding 
accurately reflects Harroun™s credited testimony.  When asked if he 

ever explained his opinion of Bandy™s gesture to management, Harroun 
stated:
 Well, we do that all the time.  I mean, that™s a hand gesture like when 

you want something shut off or cut off, or whatever.  I mean, that™s 
just a gesture we™ve always used.  In my opinion, I told them that day 
that that™s what I felt
Šyou know, that he blared the horn, that™s like 
enough, it™s done, it™s over, you know.  I told 
Kris Riley the same 
thing, that I didn™t think . . . it wasn™t any threat at all.  I still don™t b
e-lieve it was.  
  The Respondent also posted the above statement on its bu
l-letin boards.  
 On May 4, following the strike and a week after Ba
n-dy™s discharge, employee Robert Schalk, a returning 
strik
er, was waiting at the timeclock when he was a
p-proached by Craig Saltzburger, a striker replacement.
6  Saltzburger shouted at Schalk, 
ﬁWhat the fuck are you 
looking at?  You got a fucking problem?
ﬂ while making 
an obscene gesture.  Continuing to shout, Sal
tzburger 
followed Schalk outside and attempted to block him from 
entering his car.  Schalk returned to the
 facility and 
Saltzburger followed him, shouting, 
ﬁYou got a fucking 
problem?  What are you looking at?
ﬂ  Schalk found 
Su-pervisor Phil McBroom and rep
orted the problem.  In 

response, McBroom told Schalk that he 
ﬁshould fucking 
grow up
ﬂ and that if Schalk wanted him to do something, 
he would fire both employees.  
 Schalk reported the incident with Saltzburger and 
McBroom
™s response to Human Relations Man
ager Kri
s-
ty Riley and Hebert.  Although the Respondent asserts 
that it informed Saltzburger that his behavior was una
c-ceptable, the record contains no documentary evidence of 
discipline.   
 The record includes evidence of four other incidents 
involving vio
lations of the zero
-tolerance policy.
  Sometime during the summer, employee
 Roos
e-velt Smith, who did not participate in the strike, 
told his supervisor that he had weapons in his car 
and was going to shoot him in the gut and cause 
the supervisor to 
ﬁshit in
 a bag for the rest of his 
life.
ﬂ  The Respondent suspended Smith, sent s
e-curity to the supervisor
™s house, and discharged 
Smith 2 weeks
™ later. 
  On October 12, during a disagreement over a work 
issue, striker replacement Harroun told striker r
e-placement John Dinkman, 
ﬁI™m going to take you 
out back and beat your ass.
ﬂ  Supervisor Everett 
Orey then interjected, 
ﬁHey, that
™s enough,
ﬂ but 
the Respondent took no other disciplinary action. 
  Shortly before the strike, on January 13, the R
e-spondent dis
charged employee Mike McGlothen 
after a fellow employee reported witnessing him 
cleaning and loading a pistol in one of the R
e-spondent
™s offices, which caused the employee to 
feel uncomfortable.  A month later, the Respon
d-ent rehired McGlothen as a striker
 replacement.
 6 The parties spell employee Saltzburger™s name in various ways, 
and the record does not make clear which spelling is correct.  For the 
purpo
ses of this decision, we will use the same spelling that the judge 
uses in his decision.
                                                                                                                        218 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  One to two years before the strike, the Respondent 
discharged employee Ed Fountain for threatening 
to go to Human Resources Manager Riley
™s office 
and beat her with a baseball bat.
 Analysis
 Under Section 8(a)(3) of the Act, an employer may no
t discriminate with regard to hire, tenure, or any term or 

condition of employment in order to encourage or di
s-courage membership in a labor organization.  To dete
r-mine whether an adverse employment action was effec
t-ed for prohibited reasons, the Board app
lies 
the analysis 
set forth in
 Wright Line
, 251 NLRB 1083 (1980), enfd. 
662 F.2d 899 (1st Cir. 1981), cert
. denied 455 U.S. 989 
(1982).  Under 
Wright Line
, to establish unlawful 
dis-
crimination on the basis of union activity,
 the General 
Counsel must 
make a
n initial
 showing 
that antiunion 
animus was a substantial or motivating factor for the 

employer
™s action 
by demonstrating 
that:  (1) the e
m-ployee engaged in union activity; (2) the employer had 
knowledge of that union activity; and (3) the employer 
harbore
d antiunion 
animus
.  Amglo Kemlite Laborat
o-ries
, 360 NLRB 
319, 325
 (2014)
.7  Proof of animus and 
discriminatory motivation may be 
based on direct ev
i-dence or 
inferred from circumstantial evidence.
8  If the 
General Counsel makes his initial showing, t
he bur
den 
shifts to the 
employer 
to show that it would have taken 
the same action even in
 the absence of the employee
™s 
protected activity. Id.
  With respect to the General Counsel
™s initial showing, 
it is undisputed that Bandy engaged in protected activity 
by p
articipating in the January
ŒApril strike and that the 
Respondent was aware of that activity.  At issue is 
whether the General Counsel demonstrated that the R
e-7 Our dissenting colleague would find that the General Counsel 
failed to satisfy 
Wright Line™s
 ﬁultimate inquiry,ﬂ i.e., ﬁwhether there is 
a nexus between an employee™
s protected activity and the adverse 
employer action in dispute.ﬂ  Our colleague explained in 
St. Bernard 
Hospital & Health Care Center
, 360 NLRB 
53
, 53 
fn. 2 (2013) (
H. 
Johnson, 
concurring opinion), that although he would not establish a 
showing of nexus 
as a fourth element of the General Counsel™s initial 
burden, he would nonetheless find that such a showing is implicitly 
required under 
Wright Line
.  To the contrary, the Board has repeatedly 
stated that there is no nexus requirement as part of the 
Wright 
Line
 test.  
See, e.g., 
Libertyville Toyota
, 360 NLRB 
1298
, 1301
 fn. 10 (2014) 
(ﬁproving that an employee™s protected activity was a motivating factor 
in the employer™s action does 
not
 require the General Counsel to make 
some additional showing of particularized motivating animus towards 
the employee™s own protected activity or to further demonstrate some 
additional, undefined ‚nexus™ between the employee™s protected activ
i-ty and the ad
verse actionﬂ 
(emphasis in original
)); 
Encino Hospital 
Medical Center
, 360 NLRB 
335
, 336
 fn. 6 (2014); 
Stevens Creek 
Chrysler Jeep Dodge, 
357 NLRB 
574, 574
 fn. 5 (2011).  
  8 Robert Orr/Sysco Food Services
, 343 NLRB 1183, 1184 (2004); 
Ronin Shipbuilding
, 330 NLRB 464, 464 (2000).
 spondent harbored antiunion animus, thus meeting his 
initial burden.
    The judge found that the 
General Counsel failed to 
sustain this burden, citing the absence of allegations of 
independent 8(a)(1) violations and a lack of evidence of 

statements or conduct by the Respondent that would i
n-dicate hostility toward the strike or its participants. 
 Con-trary to the judge, however, we find that the record i
n-cludes
 both direct evidence of animus and a sound basis 
for inferring it.  
 The Respondent
™s treatment of the returning strikers 
provides compelling evidence of animus toward the 
strike and the employees
 who engaged in it.  As set forth 
above, 
shortly after the strike ended, the Respondent 
re-quired
 the returning strikers
, as a condition of returning 
to work,
 to promise not
 to go back on strike 
over
 the 
same dispute.  
The Respondent further put the striker
s on 
notice t
hat breaking the promise could subject them to 
discipline or discharge.  
   The Respondent argues that the pledge merely sought 
assurance that employees would not engage in an illegal 
intermittent strike by striking again over the exact same 
issue.  However, the Respondent elicited no testimony 

supporting this assertion, and there is no evidence that it 
offered that explanation to employees when it required 
that they make the pledge.  Moreover, we note that the 
strike occurred in the context o
f contract negotiations and 
appears to have been a lawful economic strike.
9  Because 
the pledge did not define 
ﬁthe same dispute,
ﬂ employees 
could reasonably interpret the promise to encompass all 
issues related to the ongoing bargaining.  Thus, the 
pledge
 conditioned the strikers
™ return to work on their 
promise to refrain from lawful protected activity.  We 
find that th
is pledge constitutes 
strong 
evidence of an
i-mus toward the protected conduct of striking
.10  In addition, the timing of Bandy
™s discharge, 
less than 
a month after the strike en
ded, supports an inference that 
the strike motivated the Respondent to discharge him, 
even though Bandy played no particularly prominent role 
9 The Respondent established a preferential hiring list for recalling 
the striking employees, thus properly treating them as economic stri
k-
ers.  See, e.g., 
Saginaw Control & Engineering, Inc.
, 339 NLRB 541, 
542 (2003). There is no 
evidence that the employees had engaged in an 
intermittent strike or intended to do so in the future.  
 10  
The Board has long held that conditioning employment on pro
m-ises to refrain from union membership or protected activity is unlawful.  
See, e.g., 
Prat
t Towers, Inc.
, 338 NLRB 61, 64 (2002); 
Penn Tank 
Lines
, 336 NLRB 1066, 1068 (2001); 
Eddyleon Chocolate Co
., 301 
NLRB 887, 887 (1991).  Because the complaint does not allege that the 
pledge constituted a separate violation, we do not find one here.  Ho
w-eve
r, Chairman Pearce and Member Hirozawa note that had such a 
violation been alleged, they would find the pledge unlawful.
                                                                                                                        NICHOLS ALUMINUM
, LLC
 219 in it
.11  Moreover, as discussed below, the record shows 
that the discharge wa
s not consistent with the Respon
d-ent
™s previous application of its disciplinary policy, but 
instead demonstrated disparate treatment of Bandy
™s 
conduct.  Based on the above
-direct and circumstantial 
evidence, we find that the Respondent
™s animus toward 
the
 recently ended strike motivated the Respondent to 
discharge Bandy.
 Having found sufficient evidence of animus to support 
the General Counsel
™s initial burden, we turn to whether 
the Respondent has established that it would have di
s-
charged Bandy under its 
zero
-tolerance policy even in 
the absence of the protected conduct.  Contrary to the 

judge, we find that the Respondent failed to make that 

showing.  
 It is undisputed that the Respondent has maintained 
some form of zero
-tolerance policy towards workplace 
violence and harassment since well before the strike.  

When the strikers returned to work, the Respondent pr
e-sented them with a detailed statement of the policy.  The 
Respondent maintains that Bandy
™s discharge is co
n-sistent with its practice under the zer
o-tolerance policy.
 The Respondent, however, has not demonstrated that 
Bandy
™s termination was in keeping with its enforcement 
of the policy before or since the strike, and we reject the 
judge
™s conjecture
 to the contrary.  The judge himself 
found that the
 Respondent
™s enforcement of its policy 
presents a 
ﬁmixed bag
ﬂ of responses to employee 
mis-
conduct, ranging from no discipline at all to immediate 

discharge.  The judge then posited that the Respondent 
discharges employees who 
ﬁthreaten or harass others 
with serious physical injury or worse, while threats of 
physical injury and harassment tend to be overlooked.
ﬂ  Relying on this speculative theory, the judge concluded 
that the Respondent 
ﬁreasonably construed
ﬂ Bandy
™s 
gesture as falling into the former category of threats of 
serious injury, thus justifying his discharge. 
 We do not agree that the Respondent
™s disciplinary 
history reflects the pattern that the judge discerned.  The 
Respondent permanently discharged two
 employees
ŠFountain and Smith
Šfor threatening to physically harm 
11 Particularized animus towards Bandy™s protected activity need not 
be shown. See 
Encino Hospital Medical Center
, 360 NLRB 
335, 336
 fn.
 6, 
citing 
Igramo
 Enterprise
, 351 NLRB 1337, 1339 (2007) (unne
c-essary for 
the 
General Counsel to show particular animus toward di
s-charged employee where employer manifested animus towards a group 
including that employee), petition for review denied 310 Fed. Appx. 
452 (2d Cir. 2009).  
Our dissenting colleague suggests that, absent such 
particularized animus toward Bandy™s protected ac
tivity, the General 
Counsel must show animus toward the 
type
 of
 protected activity that 
Bandy engaged in
Ši.e., striking.
  Even assuming that were required, 
we find that the pledge that the Respondent demanded from returning 
strikers demonstrated such animu
s. supervisors.  Specifically, the Respondent discharged 
Fountain because he 
told a manager that he was going to 

go to her office
 and
 beat her with a baseball bat
, and it 
discharged Smith for th
reatening to shoot a supervisor in 

the gut with a weapon that he kept in his car.  The R
e-spondent discharged McGlothen after another employee 
reported that he was
 cleaning and lo
ading a pistol in the 
workplace but rehired 
McGlothen a month later as a 
strik
e replacement
 in spite of this offense
.    The Respondent declined to discipline two emplo
y-eesŠHarroun and Saltzburger
Šfor threatening and a
g-gressive behavior towards other employees.  Notably, 
Harroun, a striker replacement worker, threatened to take 
a fe
llow employee 
ﬁout back and beat [his] ass
ﬂ but r
e-ceived no discipline at all.  Only a week after Bandy
™s discharge, Saltzburger made obscene gestures and r
e-peatedly shouted profanities at employee Schalk, trailing 
Schalk out of the building, blocking acce
ss to his car in a 
menacing fashion, and following him back into the facil
i-ty to continue cursing at him in a loud voice and at close 

range.  In both instances, the Respondent
™s supervisors 
did little more than instruct the individuals involved in 

the conf
lict to stop.  Furthermore, when Schalk reported 
Saltzburger
™s misconduct, 
Supervisor McBroom r
e-sponded dismissively, telling Schalk to 
ﬁgrow up
ﬂ and 
threatening to discharge both employees.  
 This evidence demonstrates that the Respondent did 
not consiste
ntly discharge employees, even for relatively 
severe misconduct like Harroun
™s threat of physical harm 
and Saltzburger
™s harassment of Schalk immediately 
following the end of the strike, i.e., exactly when the 

Respondent was emphasizing its antiharassment 
policy.  
Moreover, the Respondent initially determined that 
McGlothen
™s cleaning and loading of a gun at work was 
sufficiently severe to warrant discharge, but it later a
p-parently deemed his conduct not so egregious as to pr
e-clude reemployment during the s
trike.  Under the ci
r-cumstances, we are unable to find that the Respondent 
has administered its zero
-tolerance policy in a consistent 
manner and that Bandy
™s discharge conformed to an e
s-tablished disciplinary practice.
 Furthermore, even under the Responden
t™s zero
-tolerance policy, we are not persuaded that Bandy
™s ge
s-
ture 
would warrant immediate discharge
.  
Although we 
adopt the judge
™s finding that Bandy made the 
ﬁcut-throat
ﬂ gesture towards Braafhart, who was sitting in a 
forklift approximately 10 feet aw
ay, there is no evidence 
that Bandy made 
any
 threatening commen
ts or other ge
s-
tures.
  Further, the judge credited Harroun
™s testimony 
that Bandy
™s gesture was commonly used 
at the facility 
to indicate to a driver that an engine should be shut off.
  Moreove
r, t
he Respondent
™s actions towards Bandy fo
l-                                                            220 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 lowing the incident belie its contention that Bandy posed 
an imminent threat of violence toward Braafhart
:  the 
Respondent permitted 
Bandy
 not only
 to leave the pre
m-ises unescorted 
but also
 to 
reenter the 
facility
, again una
t-tended,
 to retrieve his possessions.
12  Finally, even a
s-
suming that Bandy
™s gesture was intended as a threat, it 
was 
similar to
, or even less severe than,
 the
 threats of 
bodily harm
 and 
menacing 
harassment
 that 
resulted in
 no 
disciplinar
y action 
or, at most, an undocumented oral 
warning.
13  In sum, 
we find, contrary to the judge, that the R
e-spondent violated Section 8(a)(3) and (1) by discharging 
Bandy based on his participation in the employees
™ law-ful strike.  As explained, the Responden
t demonstrated 
animus by the timing of the discharge and by conditio
n-ing strikers
™ return on their promise not to strike again.  
Further, in view of its inconsistent application of the z
e-ro-tolerance policy, the Respondent failed to demonstrate 
that it wou
ld have discharged Bandy even in the absence 
of the protected activity. 
 CONCLUSIONS OF 
LAW 1. The Respondent 
is an employer engaged in co
m-merce within the meaning of Section 2(2), (6)
, and (7) of 
the Act.
 2. The Union 
is a labor organization within the me
an-ing of Section 2(5) of the Act.
 3. The Respondent violated Section 8(a)(
3) and (
1) of 
the Act by discharging 
Bruce Bandy on April 27, 2012.
 12 By contrast, in response to employee Smith™s threat to shoot his 
supervisor, the Respondent immediately suspended Smith, removed 
him from the facility, and sent security to the supervisor™s house.
  13 Our dissenting colleague contends that we substitut
e our judgment 
for that of the Respondent with regard to Bandy™s discharge.  On the 
contrary, we merely apply the well established burden
-shifting analysis 
of 
Wright Line
.  Because we have found that the General Counsel has 
met his initial 
Wright Line
 burd
en, the Respondent is charged with 
showing that it would have administered its zero
-tolerance policy in the 
same manner had Bandy not engaged in protected conduct.  Thus, our 
inquiry is not whether the Board would have disciplined Bandy diffe
r-ently, but ra
ther whether the decision to discharge Bandy conformed to 
the Respondent™s own administration of its policy.  As set forth above, 
we find that it did not.  
 Our dissenting colleague further states that we have ﬁ
effectively r
e-vers[ed] the judge™s credibilit
y determination that the employer reaso
n-
ably understood the gesture as threatening, in favor of relying on inhe
r-ently contradictory testimony from two other witnesses.ﬂ  We disagree.  

The judge credited both Braafhart™s and Harroun™s testimony as to their 
perception of the incident.  The judge then discredited Bandy™s test
i-mony that he made no gesture at all and was merely scratching his 
throat.  We find no basis for disturbing those credibility determinations, 
and we do not reverse them.  Rather, we revers
e the judge™s 
legal
 con-
clusion (which, despite the judge™s phrasing, is not based on credibility) 
that the Respondent 
reasonably
 construed Bandy™s gesture as an imm
i-nent threat.    
 REMEDY
 Having found that the Respondent has engaged in ce
r-tain unfair labor practices, we shall order it to cease 
and 
desist and to take certain affirmative action designed to 
effectuate the policies of the Act. 
 Specifically, having 
found that the Respondent unlawfully discharged 
Bruce 
Bandy
, we shall order the Respondent to offer him full 
reinstatement to his former job or, if that job no longer 

exists, to a substantially equivalent position, without 
prejudice to his seniority or any other rights or privileges 
previously enjoyed, and to make
 him whole for any loss 
of earnings and other benefits suffered as a result of his 
discharge. 
 Backpay shall be computed in accordance 
with 
F.
 W. Woolworth Co.
, 90 NLRB 289 (1950), with 
interest at the rate prescribed in 
New Horizons for the 
Retarded
, 283 
NLRB 1173 (1987), compounded daily as 
prescribed in 
Kentucky River Medical Center
, 356 NLRB 
6 (2010).
  In addition
, we shall order the
 Respondent to 
compensate
 Bruce Bandy
 for the adverse tax cons
e-quences, if any, of receiving a lump
-sum backpay award 
and 
to file a report with the Social Security Administr
a-tion allocating the backpay award to the appropriate ca
l-endar quarters.
  Don Chavas, LLC d/b/a
 Tortillas Don 
Chavas, 
361 NLRB 
101 (2014).
 Finally, we shall order 
the Respondent to post a notice in accorda
nce with our 
decision in 
Durham School
 Services
, 360 NLRB 
694
 (2014). 
 ORDER
 The National Labor Relations Board orders that the 
Respondent, 
Nichols Aluminum, LLC, Davenport, Iowa, 
its officers, agents, successors, and assigns, shall
 1. Cease and desist 
from
 (a)
 Discharging
 or otherwise discriminating against 
empl
oyees for supporting the Union or any other labor 
organization
. (b)
 In any like or related manner interfering with, r
e-straining, or coercing employees in 
the exercise of the 

rights guarantee
d the
m by Section 7 of the Act.
 2. Take the following affirmative action necessary to 
effectuate the policies of the Act.
 (a)
 Within 14 days from the date of this Order, offer
 Bruce Bandy
 full reinstatement to 
his former job or, if 
that job
 no longer exists, to
 a substantially equivalent 
position, without prejudice to 
his
 seniority or any other 
rights or privileges previously enjoyed.
 (b)
 Make 
Bruce Bandy
 whole for any loss of earnings 
and other benefits suffered as a result of the discrimin
a-tion against
 him
, in
 the manner set f
orth in the remedy 
section of
 this decision.
 (c) 
Compensate Bruce Bandy for the adverse tax co
n-sequences, if any, of receiving a lump
-sum backpay 
                                                            NICHOLS ALUMINUM
, LLC
 221 award, and file a report with the Social Security Admi
n-istration allocating the backpay award
 to the appropriate 
calendar quarters
. (d) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful discharge, 
and within 3 days thereafter notify 
Bruce Bandy
 in wri
t-ing that this has been done and that the discharge 
will not 
be used against
 him
 in any way.
 (e) Preserve and, within 14 days of a request or such 
additional time as the Regional Director may allow for 

good cause shown, provide at a reasonable place desi
g-nated by the Board or its agents all payroll records,
 social 
security payment records, timecards, personnel records 

and reports, and all other records, including an electronic 

copy of such records if stored in electronic form, nece
s-
sary to analyze the amount of backpay due under the 
terms of this Order.
 (f) Within 14 days after service by the Region, post at 
its facility
 at JM Morris Boulevard, Davenport, Iowa
, copies of the attached notice marked 
ﬁAppendix.
ﬂ14  Copies of the notice, on forms provided by the Regional 
Director for Region 25, 
after being signed 
by the R
e-spon
dent
™s authorized representative, shall be posted by 
the Respondent and maintained for 60 consecutive days 

in conspicuous places, including all places where notices 

to employees are customarily posted. In addition to phy
s-
ical posting of paper 
notices, notices shall be distributed 

ele
ctronically, such as by email, posting on an intranet or 
an internet site, and/or other electronic means, if the R
e-spondent customarily communicates with its employees 

by such means.
  Reasonable steps shall be taken
 by the 
Respondent to ensure that the notices are not altered, 
defaced, or covered by any other material. 
 If the R
e-spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall d
u-plicate and mail, at its own 
expense, a copy of the notice 
to all current employees and former employees employed 

by the Respondent at 
any time since April 27, 2012
. (g) Within 21 days after service by the Region, file 
with the Regional Director for Region 
25 a 
sworn certif
i-cation of 
a responsible official on a form provided by the 

Region attesting to the steps that the Respondent has 
taken to comply.
  MEMBER 
JOHNSON
, dissenting.
  Where the employer has proper cause for discharging 
an employee, the Board may not rely on scant evidence 
14 If this Order is enforced by a judgment of a United States court of 
appe
als, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 and repeated inferences to make a finding that places 
the Board in the position of substituting its own ideas 

of business management for those of the employer. 
  NLRB v. Blue Bell, Inc.
, 219 F.2d 796, 798 (5
th Cir. 1955).
 My colleagues here do exactly what the Fifth Circuit 
years ago said the Board may not do.  They rely 
on scant 
evidence and inference to put themselves in position to 
substitute their judgment for the Respondent
™s as to what 
alleged discriminatee Bruce Band
y did and whether it 
warranted discharge.  Abjuring this approach and prope
r-ly applying 
Wright Line
, 251 NLRB 1083 (1980), enfd. 
662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 
(1982),  I agree with the judge that
 the General Counsel
 failed to meet
 his initial 
Wright Line
 burden of proving 
that animus against protected strike activity motivated 

the discharge.  Accordingly, I respectfully dissent from 
the majority
™s reversal of the judge to find a violation.
 It is undisputed that Bandy engaged in pro
tected strike 
activity during contract negotiations and that the R
e-spondent was aware of that fact.  He was not alone.  A
l-most all of the Respondent
™s 165 employees participated 
in the strike.  There is no evidence that Bandy played any 
leadership or signi
ficant role in the strike or had any run
-in with the Respondent during the strike that might su
p-port an inference that animus against his particular strike 
activity caused the Respondent to single him out for r
e-prisal.  His activity during the walkout is i
ndistinguish
a-ble from that of the numerous other employees who 
struck.  
 In addition,
 there are no allegations of independent 
8(a)(1) violations in this case, nor is there evidence of 
any statements or any conduct by the Respondent 
demonstrating general ho
stility towards the strikers.  
Contrary to my colleagues, I would not find that the R
e-spondent
™s poststrike requirement of a no
-strike pledge 
fills the animus void.  It is undisputed that, when the 
strike ended, the Respondent 
asked returning strikers to 
pledge that they would not strike again over the same 
dispute that caused the strike that just ended.  Bandy was 
among many returning strikers who agreed to this 
pledge.  The complaint contained no allegation that this 
conduct was unlawful, the judge did no
t find the pledge 
to be unlawful, and the General Counsel does not claim 
that the judge should have made this finding.  Although 
such no
-strike pledges may be unlawful in certain ci
r-cumstances, they are not unlawful 
per se. 
 Boehring
er Inge
lheim Vetmedica,
 Inc.
, 350 NLRB 678, 679 (2007). 
1 1 My colleagues decide t
hat had it been alleged ﬁthey would findﬂ 
the no
-strike pledge unlawful, implicitly likening it to a ﬁyellow
-dogﬂ 
contract that requires complete abandonment of the union or any union 
activities and which has been prohibited ﬁ[e]ven before the passage of 
                                                                                                                       222 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 In any event, whether requiring this no
-strike pledge 
might have been unlawful is beside the point.  There is 
no apparent connection between the no
-strike pledge and 
Bandy
™s discharge.  Bandy was not discharged for refu
s-
ing to agree to the pledge.  He 
agreed
 to the pledge, as 
did many other returning strikers.  Nor was he disc
i-plined for violating the pledge.  Even if the pledge is 

considered evidence of some general animus on the R
e-spondent
™s part, that itself would not s
atisfy the General 
Counsel
™s initial 
Wright Line
 burden on the Bandy di
s-charge allegation.  As I have previously observed, 
Wright 
Line
 is inherently a causation test and 
ﬁ[t]he ultimate 
inquiry
ﬂ is whether there is a nexus between an emplo
y-ee™s protected a
ctivity and the adverse employer action in 
dispute. 
St. Bernard Hospital & Health Care Center
, 360 
NLRB 
53, 53
 fn. 2 (2013) (H. Johnson, concurring) 
(quoting 
Chevron Mining, Inc. v. NLRB
, 684 F.3d 1318, 
1327Œ1328 (D.C. Cir
. 2012)).  There is no evidence here 
of any nexus between Bandy
™s strike participation and 
the motivation for his discharge.
2 My colleagues
™ reliance on the timing of Bandy
™s di
s-charge only 
2 weeks after the strike ended as additional 
support for inferring 
discriminatory motive is likewise 

misplaced.  Nothing about the timing of his discharge is 

suspicious.  It was dictated by Bandy
™s own action.  
In 
meetings after the strike ended, the Respondent reminded 
all employees, strike replacements and returning str
ikers, 
of its existing 
ﬁViolence in the Workplace
ﬂ policy
 that 
did not tolerate 
ﬁthreatening and/or violent
 . . . behavior 
by anyone
ﬂ and that provided for the possibility of i
m-mediate termination for such misconduct.  Two weeks 
the Wagner Act.ﬂ 
Eddyleon Chocolate Co
., 301 NLRB 887,
 887 (1991) 
(requiring that an employee broadly pledge that employee ﬁwill not join 
a union or be affiliated with unions in any wayﬂ unlawful).  The pro
m-ise not to strike ﬁover the same disputeﬂ here 
does not amount to a 

yellow
-dog contract.  The promise in context seems logically limited to 
ensuring a mutual understanding that the strike was, in fact, over, and 
also giving assurance against intermittent work stoppages in support of 
the extant bargaini
ng dispute, a means of protest that is not protected by 
the Act.  This is an eminently sensible precaution for an employer in 
this situation, not evidence of animus.  My colleagues state that the 
Respondent failed to present evidence in support of this int
erpretation 
showing that its officials explained the pledge™s limitations to the fo
r-mer strikers.   Why, one wonders, would the Respondent feel co
m-pelled to produce such evidence when it was not on notice that the 

unlawfully coercive nature of the pledge w
as at issue?   
 2 Thus, in my view, my colleagues and the precedent they cite mi
s-characterize the General Counsel™s initial 
Wright Line
 burden to prove 
that animus against union or other protected concerted activity motiva
t-ed an adverse action.   The Gener
al Counsel may of course meet this 
burden by proving particularized animus against the employee.  The 

General Counsel may also prove general animus sufficient to warrant 
the inference that it was a motivational factor against the type of pr
o-
tected activity
 in which the employee was known or suspected to have 
engaged.  In this case, the General Counsel has failed to meet his bu
r-den by either showing.
 later, according to credite
d testimony, Bandy slowly 
dragged his clinched fist across his neck with his thumb 

pointing up in a
 ﬁcut throat
ﬂ gesture directed at 
Keith 
Braafhart, an employee who did not join the strike.  The 

judge found that gesture was reasonably construed by 

managem
ent as 
ﬁthreatening,
ﬂ based on Braafhart
™s pe
r-ception and description of the incident.  The Respondent 

suspended Bandy the day he made the gesture and di
s-
charged him 2 days
™ later.  
Thus, the timing of Bandy
™s 
discharge is not suspicious.  It simply reflec
ts the R
e-spondent
™s legitimate and prompt response at the time 
Bandy made the threatening gesture to Braafhart.
3   Finally, my colleagues contend that the Respondent 
has not applied its zero
-tolerance policy consistently and 
therefore assert the Respondent
 has not shown it would 
have discharged Bandy in the absence of his protected 
activity.  I disagree with their starting premise that the 
General Counsel has satisfied his initial burden by infe
r-ences drawn from the aforementioned evidence of a no
-repeat
-strike pledge and timing, thereby shifting to the 
Respondent the burden to establish its rebuttal defense.   
On the contrary, the judge correctly reviewed the ev
i-dence of the alleged inconsistencies in the Respondent
™s 
application of its zero
-tolerance polic
y as one last alte
r-native basis for inferring discriminatory motivation in 
support of the General Counsel
™s initial 
Wright Line
 bur-3 My colleagues suggest that the innocent, or at least more ambig
u-
ous, nature of Bandy™s conduct is shown by 
the credited testimony of 
coworker witness Sam Harroun that Bandy™s hand gesture resembled a 
signal commonly used to tell someone to stop or cut off an engine.  
Harroun opined that Bandy may have been signaling for Braatfarth to 

stop blowing the horn on th
e forklift truck he was driving.  However, 
the majority glosses over the fact that Bandy 
expressly denied
 that he 
made 
any
 hand gesture in order to signal Braafhart to stop blowing the 
horn.  Harroun testified that, after Braafhart asked if Harroun saw Ba
n-
dy making a threatening gesture, Bandy ﬁcome walking by kind of 

chuckling, said he had
Šhis throat itched.ﬂ  In Bandy™s own discredited 
testimony, contradicted by Harroun, he testified that he was ﬁjumping 
backﬂ from the forklift and may have involuntarily 
made a hand m
o-
tion.  Importantly, weighing the testimony of all the witnesses, the 
judge specifically credited Braafhart that he understood Bandy™s ge
s-ture as threatening.  Contrary to my colleagues and consistent with the 
judge™s analysis, I find Harroun™
s testimony that Bandy did make some 
cutting gesture with his hand partially corroborates Braafthart™s test
i-mony and contradicts Bandy™s.  My colleagues err by effectively r
e-versing the judge™s credibility determination that the employer reason
a-bly underst
ood the gesture as threatening, in favor of relying on inhe
r-ently contradictory testimony from two other witnesses.  My colleagues 
deny reversing the credibility determination here, and instead characte
r-ize their decision as ﬁrevers[ing] the judge™s 
legal
 conclusionﬂ (italics 
in original)
.  
But, even if they are correct, my colleagues still err.  The 
judge found that Bandy ﬁgradually swung his right hand diagonally 
across his neck with the thumb pointing up.ﬂ  By reversing the judge™s 
conclusion that this g
esture could reasonably be construed as threate
n-
ing, my colleagues unfortunately and improperly substitute their bus
i-ness judgment for 
the 
Respondent™s.  
                                                                                                                                                          NICHOLS ALUMINUM
, LLC
 223 den.  This judge found the evidence insufficient to meet 
that burden, and so do I. 
 The evidence of discipline, or lack of di
scipline, for 
conduct arguably subject to the zero
-tolerance policy is 
limited to two prestrike incidents and three poststrike 

incidents.   At most, this evidence demonstrates arguable 
inconsistency in application of the policy, but falls far 
short of prov
ing disparate treatment of Bandy for partic
i-pating in the strike or because he made his threate
ning 
gesture to a nonstriker.  
Both before and after the strike, 
the Respondent has enforced its policy by discharging 

employees for violations.  Of the two empl
oyees di
s-
charged for violating the policy poststrike for making 

what the Respondent viewed as serious physical threats, 

Bandy was a former striker but Roosevelt Smith was not.
 In order to find disparate treatment from this evidence, 
my colleagues implicitl
y rely on their own sanitized, 
discredited version of Bandy
™s gesture and 
make their 
own assessment that discharge for this redefined conduct 

was improperly severe because 
lesser or no penalties 
were assessed against employees in two instances which 
they j
udge to be as or more egregious.  T
his analysis, of 
course, is not the Board
™s legitimate role.
 It is well recognized that 
ﬁ[t]he Board does not have 
authority to regulate all behavior in the workplace and it 
cannot function as a ubiquitous 
‚personnel mana
ger,
™ supplanting its judgment
 . . . 
for those of an employer.
ﬂ Epilepsy Foundation of Northeast Ohio v. NLRB
, 268 
F.3d 1095, 1105 (D.C.
 Cir.
 2001).  
Detroit Paneling Sy
s-tems,
 330 NLRB 1170, 1171 fn. 6 (2000)
 (Board
 ﬁcannot 
substitute
 its 
judgment
 for that of the employer and d
e-cide what constitutes appropriate discipline
ﬂ).  
ﬁIn short, 
an employer has the right to discharge an employee for 
any reason, whether it is just or not, and whether it is 
reasonable or not, as long as the discharge is not, 
in part, 

in retaliation for union activities or support. The question 
of proper discipline of an employee is a matter left to the 
discretion of the employer.
ﬂ Tama Meat Packing Corp.
, 230 NLRB 116, 126 (1977).  
ﬁThe Board is limited to 
determining whether 
there was a discriminative motive 
behind an employee
™s discharge and not whether the 
Board agrees with an employer
™s reasons or even finds 
them reasonable.
ﬂ  
Id.   See also 
Borin Packaging Co.,
 208 NLRB 280, 281 (1974)
 (ﬁ[absent] a showing of ant
i-union mot
ivation, an employer may discharge an e
m-ployee for a 
good
 reason
, a bad
 reason
, or 
no reason
 at 
all
. Whether other persons would consider the reasons 
assigned for a discharge to be justified or fair is not the 

test of legality under Section 8(a)(3)
.ﬂ) (emp
hasis ad
d-ed); 
Neptco, Inc.
, 346 NLRB 18, 19 (2005)
 (same); 
Great Plains Beef
 Co.
, 241 NLRB 948, 964 (1979) 
(ﬁmere fact an employer may act unreasonably does not 
prove it acted discriminatorily
ﬂ). 
 In sum, I find my colleagues have relied on scant ev
i-dence 
and unsupported inferences to find that the Ge
n-eral Counsel has met the initial 
Wright Line
 burden of 
proving unlawful motivation for Bandy
™s discharge.   
They compound their analytical error by impermissibly 

substituting their own view of what conduct war
rants 
discipline under the Respondent
™s established zero
-tolerance policy.   Unlike them, I would find that the 

General Counsel has failed to meet his initial 
Wright 
Line
 burden.  I would affirm the judge
™s finding that the 
Respondent lawfully discharged 
Bandy for making a 

threatening gesture to another employee in violation of 
the Respondent
™s zero
-tolerance policy, and I would 
adopt the judge
™s recommendation to dismiss the co
m-plaint. 
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 discharge or otherwise discriminate against 
any of you for su
pporting Teamsters Local Union No. 371 or 
any other labor organization
. WE WILL NOT
 in 
any like
 or related manner interf
ere with
, restrain, or coerce you in the exercise of the
 rights 
listed above
. WE WILL
, within 14 days
 from
 the date of the Board
™s 
Order, offer Bruce Bandy full reinstatement to his fo
r-mer job or, if that job no longer exists, to a substantially 
equivalent position, without prejudice to his seniority or 
any other rights or privileges previously enjoyed
. WE WILL 
make Bruce Bandy whole 
for any loss of 
earnings and other benefits resulting from his discharge, 
less any net interim earnings, plus interest.
 WE WILL 
compensate Bruce Bandy for the adverse tax 
consequences, if any, of receiving a lump
-sum bac
kpay 
award, and 
WE WILL 
file a report with the Social Security 
 224 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 Administration allocating the backpay award to the a
p-propriate calendar quarters
. WE WILL
, within 14 days from the date of the Board
™s Order,
 remove
 from our
 files any reference to the
 unl
aw-ful dis
charge of Bruce Bandy, and 
WE
 WI
LL, within
 3 days th
ereafter, noti
fy him in w
riting
 that this h
as been done
 and th
at the
 dis
charge will not be
 used against him 
in 
any way.  NICHO
LS ALUMINU
M, LL
C  The Board
™s decision can be found at 
www.nlrb.gov/case/25
-CA-082690 or by using the QR 
code below.  Alternatively, you can obtain a copy of the 
decision from the Executive Secretary, National Labor 

Relations Board, 1099 14th Street, N.W., Wa
shington, 
D.C.  20570, or by calling (202) 273
-1940. 
     Ahavaha Pyrtel, Esq.,
 for the General Counsel.
 Michael A. Snapper 
and 
Keith J. Brodie, Esqs. (Barnes & 
Thornburg LLP)
, for the Respondent.
 DECISION
 STATEMENT OF THE 
CASE
 MICHAEL 
A. ROSAS
, Administrative Law Judge. This case 
was tried in Peoria, Illinois, on January 24, 2013. Teamsters 
Local Union No. 371 (the Union) filed the charge on June 8, 
2012, and the General Counsel issued the complaint on October 
25, 2012.
1 The complaint alleges tha
t Nicholas Aluminum, 
LLC (the Company) violated Section 8(a)(3) of the National 
Labor Relations Act (the Act) by discharging Bruce Bandy on 
April 27 because he engaged in union activity in support of 
Teamsters Local Union No. 371 (the Union). The Company 
denies the allegations and asserts that Bruce Bandy was di
s-charged because he threatened another employee with serious 
physical injury in violation of company rules.  
 On the entire record, including my observation of the d
e-meanor of the witnesses, and afte
r considering the briefs filed 

by the General Counsel and the Company, I make the following
 FINDINGS OF 
FACT
 I.  JURISDICTION
 The Company, a limited liability company, has been engaged 
in the manufacture and sale of aluminum at its facilities in Da
v-enport,
 Iowa, where it annually sells and ships 
goods valued in
 1 Unless otherwise stated, all dates refer to 2012.
 excess of $50,000 directly to
 points outside the State of
 Iowa
. The Company admits, and I find, that it is an employer engaged 

in commerce within the meaning of Section 2(2), (6), and (7) of 
the Act 
and that the Union is a labor organization within the 
meaning of Section 2(5) of the Act. 
 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 A. The Company™s Operations
 The company has two plants
Šthe casting plant
 (NAC
) and 
the finishing plant
 (NAD
). Between the two fac
ilities, the 
Company processes convert 
scrap metal 
into aluminum sheets 

for use by the building industry. The plant manager at NAC at 
the relevant times was Bill Hebert. The plant manager at NAD 
at the relevant times was Celal Tekell.
 There are approximate
ly 165 employees in the casting plant 
working in about 24 different job classifications 
and
 9 depar
t-ments
: receiving, 
shredding, 
blending, 
melding, 
hot m
ill, 
caster, 
maintenance, 
shipping
, and 
rotary 
barrel 
furnace
.  Bruce Bandy 
was employed by the Company
 since February 
2, 1978
, and 
was a longtime member of the 
Union
. For the past 
15 to 20 years
, he has worked as a b
lending 
operator
. His duties 
include 
adjusting the chemistry
 and 
maintaining control of 
the 
alloys in the melders and holders. Bandy worked 
a 12-hour 
shif
t. His immediate supervisor was B
lending 
Supervisor Vic
k Hansen
, who reported to 
(now 
former
) Plant 
Manager Hebert.
  B. Organizing Campaign
 The Union 
represented 
the 
bargaining unit employees at 
the 
Company™s 
Davenport
 facilities 
at all relevan
t times. T
he co
l-lective
-bargaining agreement 
(CBA) 
between the parties e
x-pired in November 2011.
 During the negotiation of a successor 
agreement between 
the Company 
and the Union, the 
latter 
init
i-ated a strike at 
the 
Davenport
 facilities which lasted from 
about 
January 20
 through April 6. Ba
ndy was one of the employees 
who participated in the strike.
2 While the strike was in effect, the Company hired replac
e-ment workers to perform the work, approximately 100 of whom 

it eventually hired on a permanent basis 
on April 4. The Union 
ended the strike on April 6 and the Company called the striking 
employees, including Bandy, back to work. 
 As striking workers returned to work, the Company held or
i-entation meetings at both NAC and NAD. Participants in these 
meetings
 on behalf of the Company included Human Resources 
Manager Kristy Riley (now 
former
) Vice President 
of 
Human 
Resources Mike Albee
, and
 Hebert
. During the meetings, the 
Company told the employees that they could not return to work 
unless they promised to no
t strike again. Bandy was one of the 
employees who signed such a pledge.
3 Thereafter, the Union 
intervened and prevented the Company from getting additional 
written pledges, but the Company received verbal assurances 
from the employees that they would not 
engage in a strike 
again. Employees were also reminded of the Company™s no
-2 Aside from the fact that Bandy went on strike, 
there was no ev
i-dence that he was engaged in any unusual, strategic, or significant role 
during the walkout period. (Tr. 26, 35.)
 3 GC Exh. 3.
                                                                                                                        NICHOLS ALUMINUM
, LLC
 225 tolerance policy on harassment, intimidation and physical 
threats.
4 C. ﬁ
No Tolerance Policy
ﬂ and Its Past Enforcement
 1. Content of the p
olicy
 The Company has policies against 
violence and harassment 
in the workplace.
5 The agreement between the Company and 
the Union provides that the commission of certain violations by 

employees
Šlisted under ﬁGroup 1ﬂ violations
Šmay lead to 
discharge without a notice. One of these violations is 
ﬁAssault 

on any employee: Violation of the Company™s policy on Wor
k-place Violence and Threats.ﬂ
6  2. Incident i
nvolving Craig Saltzburger
 On or around May 4, Robert Schalk, a returning company 
employee who participated in the 2012 strike, was waiting in 

line to punch out and speaking with fellow employee Darren 

Schnowski. At this time, replacement worker Craig 
Saltzburger, without any apparent provocation began screaming 
at Schalk, ﬁWhat the fuck are you looking at? You got a fuc
k-ing problem?ﬂ while grabbin
g himself on the crotch. Schalk 

ignored Saltzburger and walked out, but Saltzburger followed 
Schalk outside, stepping in front him and asking Schalk if he 
thought Saltzburger was ﬁprettyﬂ and what his ﬁfucking pro
b-
lemﬂ was. Schalk asked Saltzburger to get 
away from him and 
attempted to get to his car, but Saltzburger stepped in front of 

Schalk again and asked, ﬁYou got a fucking problem? What are 
you looking at?ﬂ At this point, Schalk told Saltzburger that they 
should go upstairs and report the confrontatio
n. Saltzburger 
seemed to agree: ﬁThat would be fucking fine, let™s fucking do 

it.ﬂ 
 As they returned to the facility, Schalk saw Supervisor Phil 
McBroom and called him over. Schalk described what ha
p-pened, while Saltzburger continued hurling invectives: ﬁY
ou got a fucking problem? What are you looking at?ﬂ In response 
to Schalk™s report, McBroom asked Schalk, ﬁWhat the fuck do 
you want me to do about it?ﬂ Schalk told him that he thought he 
was supposed to report such apparent violations of the no
-4 Although the assurances were not given in writing, the Union does 
not contest the applicability of the Company™
s policy as contained in 
the expired CBA. (Tr. 82
Œ84, 100
Œ102; R. Exh. 3.)
 5 The Company offered substantive details as to its policy regarding 
violence in the workplace. One of the slides shown during the pos
t-strike orientation meetings in 2012 related to
 ﬁsafetyﬂ and provided 
assurances that it was continually taking steps to reduce the negative 
effects of ﬁinjuries.ﬂ (R. Exh. 3.) The slide generally states that e
m-
ployees ﬁfollow all safety requirements,ﬂ although no information was 
offered as to the subs
tantive content of those requirements, and the 
words ﬁviolenceﬂ or ﬁthreatsﬂ were not mentioned. Another slide titled 
ﬁCompany Violence in the Workplace Statementﬂ informed employees 
that ﬁ[h]arassing disruptive, threatening, and/or violent situations or 
behavior by anyone, regardless of status, will not be tolerated and su
b-
ject to discharge for the first offense.ﬂ (R. Exh. 3.) A notice stating the 

same was placed on the Company™s bulletin sometime after the strike. 
(R. Exh. 4; Tr. 172
Œ173.) Another documen
t defined ﬁProhibited Co
n-
ductﬂ to include, among other things, ﬁ[p]ossession of firearm, knife 
with a blade greater than three inches or any weapon while on Comp
a-ny property or while on company businessﬂ and ﬁ[a]ggressive or hostile 
behavior that creates a
 reasonable fear of injury to another person. . . .ﬂ 
 6 R. Exh. 5.
 tolerance 
policy. McBroom told Schalk that he ﬁshould fucking 
grow up,ﬂ and that if Schalk wanted him to do anything, he 
would fire both employees. Schalk left.
 Later, Shalk called and left a message for Riley, the human 
resources manager. In the message, Schalk det
ailed 
Saltzburger™s harassing behavior and McBroom™s inaction. The 

call was not returned and, later that afternoon, Schalk called 
Hebert and left a message. Hebert returned the call a short 
while later, promised that the Company would look into it and 

laun
ch an investigation. A few days later, Schalk met with R
i-ley and Mike Belk, a union steward. At the end of the meeting, 
Riley told Schalk ﬁthat when there is more than one employee 
involved, you never get the full story.ﬂ She did, however, 
pro
mise Schalk t
hat she would look into the matter. Schalk 
never heard back.
7 In August, Schalk emailed Plant Manager Brian Wolfe a
s-serting that, by threatening to discharge Schalk for reporting the 
Saltzburger incident, McBroom engaged in threatening, haras
s-ing, and inti
midating behavior in violation of the Company™s 
zero
-tolerance policy. Schalk previously expressed this concern 
to Wolfe. Wolfe took no action.
8  3. Incident involving John Dinkman and Sam Harroun
 Christopher James was a caster assistant at NAC since A
u-gust 2007 who participated in the 2012 strike as a picket line 

patrol. On October 12, within a week of returning, he attended 

a staff meeting. Others present included Supervisor Everett 
Orey, melding operator Sam Harroun, and caster assistants 
John Dinkman
 and Aaron Ellenberg. Harroun, Dinkman, and 
Ellenberg were all replacement workers. During the meeting, 
Harroun said to Dinkman that it was the caster assistants™ fault 
that the ﬁholderﬂ was too hot. Dinkman disagreed and said he 
never told the caster assi
stants to watch the temperature. Orey 
told the employees to stop blaming each other. Harroun then 
turned to Dinkman and said, ﬁI™m going to take you out back 
and beat your ass.ﬂ After exchanging additional comments, 
Orey concluded by saying, ﬁHey, that™s e
nough.ﬂ No discipl
i-nary action was taken in response to Harroun™s comment.
9 4. Incident involving Mike McGlothen
 On December 20, 2011, electrician Mike Cook reported se
e-ing NAD mechanic Mike McGlothen cleaning and loading a 
pistol in an office at NAD. This
 made Cook uncomfortable, 
prompting him to report the incident to Mike Albee. After i
n-vestigation of the incident, McGlothen was terminated on Jan
u-ary 13 for violating the Company™s rule: ﬁAssault on any e
m-ployee. Violation of the Company™s policy on Workp
lace Vi
o-lence and Threats.ﬂ However, the Company rehired him during 
the strike the following month.
10 7 These findings are based on Schalk™s credible and unrefuted test
i-mony. (Tr. 84
Œ88.)
 8 GC Exh. 14.
 9 These findings are based on James™ credible testimony. (Tr. 103
Œ110.)
 10 Aside from Cook™s reaction, there is no evidence that McGlothen 
was attempting to harass, intimidate, or injure anyone. (GC Exh. 4; Tr. 
30, 186
Œ187.)
                                                                                                                        226 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 5. Incident involving Roosevelt Smith
 During the summer of 2012, former employee Roosevelt 
Smith told his supervisor, Jim Hays, that he had weapons in his
 car and was going to shoot him ﬁin the gut,ﬂ causing Hays to 
ﬁshit in a bag for the rest of his life
.ﬂ The Company suspended 
Smith for 2 weeks before discharging him.
11 6. Incident involving Ed Fountain
 One to 2 years prior to the 2012 strike, Ed Fountain
, a 
maintenance employee, called Riley and threatened to go to her 

office and beat her with a baseball bat. He was fired sometime 
after this incident.
12 D. 
Events of April 25, 201
2 Keith Braafhart has been employed by the Company since 
1995. He primarily w
orked at NAD, but also worked at NAC as 
needed. During the 2012 strike, Braafhart was one of the e
m-
ployees who crossed the picket line. Since that time, he has 
worked as a melding utility employee at NAC. 
 On April 25, Braafhart was operating a forklift tr
uck and 
moving toward melder 3. As he approached one of the interse
c-tions, Bandy walked out of the melding back room, coming to 

the right side of Braafhart. Braafhart honked a few times and 
slowed down. At that time, Bandy looked toward Braafhart and 
gradu
ally swung his right hand diagonally across his neck with 
the thumb pointing up. Braafhart construed Bandy™s gesture as 

a threat.
13  Braafhart saw Sam Harroun and asked him if the 
latter witnessed the incident. Harroun stated that he saw the 

gesture as a r
equest to Braafhart to stop blowing the horn.
14 Braafhart parked the truck and went to report the incident to 
the human resources department. He later met with Albee, Ha
n-sen and Hebert as they took notes, and asked Braafhart not to 
speak with anyone about 
the incident after leaving. Manag
e-ment also interviewed Harroun later that day. He described 
Bandy™s hand gesture and opined that it resembled a gesture 
where one person tells another to shut off the vehicle™s e
n-gine.
15 Shortly thereafter, Bandy was called
 to the office and su
s-pended. On April 27, Riley called Bandy to inform him that he 

was discharged.
 11 This finding is based on Hebert™s credible testimony. (Tr. 162
Œ163.)
 12 This finding is based on Riley™
s credible testimony. (Tr. 158, 164.)
 13 I credit Braafhart™s testimony that he did not reasonably construe 
Bandy™s gesture as a request to cut off the machine, but rather, as a cut 
throat gesture. His reenactment revealed a gradual, and not rapid, 
movemen
t of Bandy™s arm, thus ruling out involuntary movement. (Tr. 
129, 134
Œ136.)  Bandy™s explanation and reenactment, on the other 
hand, were inconsistent and incredible. He described numerous near 
accidents involving moving equipment and how he tends to respo
nd by 
lurching backwards and involuntarily moving his right hand in a diag
o-
nal motion across his chest. Instead, when confronted about the gesture 
by Braafhart, he told him he was scratching his throat. (Tr. 48
Œ56, 71
Œ74.)  
 14 Contrary to his comments to 
Braafhart that Bandy was signaling to 
stop blaring the horn, Harroun testified that Bandy walked by chuckling 
and said that his throat itched. (Tr. 139
Œ140; R. Exh. 1.) 
 15 This finding is based on Harroun™s credible testimony. (Tr. 140, 
144
Œ146; R. Exh. 2
.) Legal Analysis
 The General Counsel contends that the Company violated 
Section 8(a)(3) by discharging Bruce Bandy on April 27 b
e-cause he supported the Union 
by going out on strike the follo
w-ing year. The Company denies the allegations and asserts that 
Bandy was discharged because he threatened another employee 

with serious physical injury in violation of its no
-tolerance for 
violence or harassment policy. 
 The
 8(a)(3) allegations are analyzed under the 
Wright Line
 framework, which requires the General Counsel to make a pr
i-ma facie showing of sufficient proof to support the inference 
that protected conduct was a motivating factor in the emplo
y-er™s decision, 251 
NLRB 1083, 1089 (1980). To meet this bu
r-den, the General Counsel must establish that the employee 

engaged in protected activity, and that the employer had 
knowledge of the protected activity, and  took adverse action 
against the employee as a result of thi
s protected activity. 
Ame
rican Gardens Management Co.
, 338 NLRB 644, 645 
(2002). Once the General Counsel has proven these elements, 
the burden shifts to the employer to demonstrate that it would 
have taken the same action even in the absence of protected 

conduct. 
Manno Electric
, Inc.
, 321 NLRB 278, 281 (1996). If 
the evidence establishes that the reasons given for the discharge 
are pretextual, either in that they are false or not relied on, the 
employer has failed to show that it would have taken the same 

action absent the protected conduct, and there is no need to 
perform the second part of the 
Wright Line
 analysis. 
Golden 
State Foods Corp.
, 340 NLRB 382, 385 (2003).
 It is undisputed that the Company knew that Bandy, a ba
r-gaining unit member, engaged in pr
otected concerted activity 
by participating in a union
-sponsored strike in 2012. I also 
found that, after returning to work, he made a threatening ge
s-ture to an employee who did not go out on strike. Whether 
Bandy™s discharge after returning from the strik
e was due to his 
protected activity, however, is heavily disputed. The General 

Counsel contends that his strike participation alone provides 
sufficient circumstantial proof upon which to predicate animus, 
while the Company argues that Bandy was one of many
 who 
went on strike and returned to work, almost all without inc
i-dent. 
 Simply participating in a union
-sponsored strike along with 
many others and being discharged for misconduct at some point 

after returning to work is not enough to demonstrate antiunion
 animus. More evidence is required, whether in the form of i
n-dependent 8(a)(1) violations, hostile remarks, or actions by 

supervisors 
regarding protected concerted activities, or dispa
r-ate treatment in the enforcement of an employer
™s rules. See 
Airo Die C
asting, Inc., 
354 NLRB 
92, 131
 (2009) 
(no evidence 
of antiunion animus simply because employer 
delayed reinsta
t-
ing 
two former strikers, where the decision was based on se
n-iority, they were part of a group of 300 strikers, were not 
par-ticularly active or 
outspoken union supporter
s or engaged in 
any other protected activities that would cause 
employer 
to 
single them out from among the returning strikers for discrim
i-natory treatment
); 
Detroit Newspaper Agency v. NLRB
, 435 
F.3d 302 (D
.C. Cir. 2006) (
dischargi
ng former striker for i
n-subordination, without more, did not establish anti
union an
i-mus)
; Florida Steel Corp. v. NLRB
, 529 F.2d 1225, 1234 (5th 
                                                            NICHOLS ALUMINUM
, LLC
 227 Cir.
 1976) (union membership
 cannot protect clear insubordin
a-tion where employer
™s discipline was not motivated 
by ant
i-union animus). 
Cf.
 NLRB v. Transp
ortation
 Management
 Corp.
, 462 U.S
. 393 (1983) (
employer 
displayed 
antiunion 
animus when it discharged employee who attempted to esta
b-lish a union for 
work infractions 
because the employer had not 
followed its custom
ary practice of issuing written warnings 
before 
discharge)
; Southwest Merchandising Corp. v. NLRB
, 53 
F.3d 1334 (D
.C. Cir. 1995) (
animus 
where employer 
consi
d-ered 
striking employees
™ participation in a strike as a factor in 
making its decisions to hire after the strike and treated nonstri
k-ing applicants preferentially
); 
Outboard Marine Corp
.-Calhoun
, 307 NLRB 1333, 1368
Œ1369 (1992) (employer u
n-lawfully retaliated against strikers by d
elaying their recall, 
denying promotional opportunities, misclassifying their pos
i-tions, subjecting them to more onerous working conditions
, and 
applying other disparate treatment
). Here, there is no background of independent 8(a)(1) viol
a-tions during the 
period after the strike and up to the time of 
Bandy™s discharge. Nor is there any evidence of hostile remarks 
or actions by the employer since the strike concluded and e
m-ployees returned to work. We do have an evidentiary sampling, 
however, of other employ
ee-on-employee confrontations within 
the Company™s workplace revealing instances in which it either 

did or did not enforce its policy against violence and haras
s-ment. 
 When the charging party attempts to show antiunion animus 
by alleging that the employer 
discharged an employee based on 

an action which the employer treated more leniently in the past, 
the employer can rebut the claim by presenting evidence that it 
treated similar behavior in a similar manner. See 
NLRB v. Ho
s-pital San Pablo, Inc.
, 207 F.3d 67
, 73 (1st Cir. 2000) (employer 
displayed antiunion animus by discharging an employee, who 
engaged in union activities, based on an infraction that a nonu
n-ion employee also committed in the past without enduring sim
i-lar punishment).
 The record presents a mi
xed bag of company responses to 
employee
-on-employee confrontations within the relatively 
recent past. The Company previously discharged three emplo
y-ees for violating its no
-tolerance policy. Two employees, Fou
n-tain and Smith, explicitly threatened to caus
e serious physical 
injury to coworkers via shooting with a gun or beating with a 
baseball bat. Another employee, McGlothen, brought a gun to 

work and, although there is no evidence that he cleaned and 
loaded it in an open work setting, was discharged in ac
cordance 
with the no
-tolerance policy. The section cited
Šassault
Šwas a 
plausible conclusion based on a fear that the incident created. 
McGlothen was rehired a month later as the Company brought 
in replacement workers during the strike. However, that subs
e-quent development was driven by the Company™s desire to hire 
replacement workers and, without more, does not undermine 
the legitimacy of the Company™s earlier discharge. 
 On the other hand, the Company took no disciplinary action 
against two employees who e
ngaged in other conduct tant
a-mount to threats of violence or harassment. In one instance, 
Harroun told another employee that, essentially, he was going 

to beat him up. The statement was made in front of a superv
i-sor, who resolved the matter at that time. 
 In another instance, Saltzburger, a replacement worker, ha
r-assed Shalk, a coworker who had gone out on strike. The ci
r-cumstances leading up to the confrontation are slim, but som
e-thing obviously transpired, leading Saltzburger to harass Shalk 

numerous time
s on 1 day. The harassment consisted of an i
n-vective
-laced inquiry as to what problem Shalk had with him. 

The two of them then went to a supervisor, where Saltzburger 
continued his barrage. The supervisor did nothing, except warn 
Shalk to grow up. Similarl
y, human resources officials also did 
nothing after the matter was reported to them.
 This situation presents a close call. The record contains two 
discharges based on threats to cause serious injury or worse, 

and one discharge, labeled an assault, for clea
ning and loading 
a gun at work. In two instances, the Company did not discipline 
employees who harassed or threatened coworkers. The haras
s-ment situation did not suggest that it would be followed by 
violence, while the threat as to kicking a coworker™s rea
r end 

referred, at most, to a physical injury. In Bandy™s case, he made 
a gesture by simulating the cutting of his throat that the Co
m-pany reasonably construed as a threat of serious physical injury 
or death. 
 When considered together, the record evidence 
indicates a 
tendency by the Company to enforce the no
-tolerance policy 
against employees who threaten or harass others with serious 
physical injury or worse, while threats of physical injury and 

harassment tend to be overlooked.  Under the circumstances, 
these previous instances do not establish by the preponderance 
of the evidence that the Company engaged in the disparate 
treatment of Bandy by discharging him for threatening another 
employee with serious physical injury or worse.
 CONCLUSIONS OF 
LAW 1. 
The 
Company is an employer engaged in commerce wit
h-in the meaning of Section 2(2), (6), and (7) of the Act and the 
Union is a labor organization within the meaning of Section 
2(5) of the Act.
 2. The Union is a labor organization within the meaning of 
Section 2
(5) of the Act.
 3. The Company has not violated the Act as alleged. 
 
[Recommended Order for dismissal omitted from public
a-tion.]
    